In a proceeding upon a petition for an order annulling the denial by the municipal civil service commission of the city of Yonkers of appellant’s claim to disabled veteran’s preference on a certain eligible list for the position of'assistant chief, bureau of fire, department of public safety, city of Yonkers, and directing the granting of such preference, order denying appellant’s application unanimously affirmed, without costs. The certificate of the Yeterans’ Administration upon which appellant’s claim was based did not entitle him to the preference. (1) In self-contradiction of the certification of “ present existence of a service-connected disability,” it certified “ Ascertainable Residuals not found.” (2) To accredit a certification which is based solely upon an examination which took place more than twenty-four years prior to its issuance would be an absurdity in this instance. (3) The certificate did not state the disability to have been incurred in time of war. (N. Y. Const., art. Y, § 6; Civil Service Law, § 21, subd. 2, par. [b].) Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ.